Citation Nr: 0823762	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987.  He also has unverified service with the 
reserves until October of 1990, being honorably discharged in 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Diego, California, which denied entitlement to service 
connection for tinnitus. 


FINDING OF FACT

Resolving doubt in favor of the veteran, the evidence 
establishes that the tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law & Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

After a careful review of the positive and negative evidence 
of record, the Board finds that when resolving all doubt in 
the veteran's favor, the requirements of entitlement to 
service connection are met.

At the outset, the Board notes that there is competent 
evidence that the veteran currently has tinnitus.  See the 
September 2005 VA examination which indicates that the 
veteran has tinnitus.  The veteran has also provided 
competent lay evidence that he has tinnitus or ringing in the 
ears.  The veteran is competent to testify as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The record also shows that the veteran was exposed to 
excessive noise while in service.  While in service the 
veteran worked as an Aviation Machinist and he received 
yearly audio examinations after a January 1985 diving 
examination recommended them.  There are multiple references 
in military medical examinations to the veteran's high 
frequency hearing loss while on active duty, separating from 
active duty (October 1987), and while in the reserves (May 
1989, May 1990).  It is also noted that in a May 1985 
examination report, the veteran indicated "no" to an 
inquiry about prolonged ringing in the ears.  

Thus, the crux of this case rests upon the question of 
whether there is competent and credible evidence of a causal 
relationship between the veteran's tinnitus and his in-
service noise exposure.  In this regard, the Board finds that 
the evidence is in equipoise.   

On his June 8, 2005 claim (VA Form 21-526), the veteran 
attributed his hearing loss and "ringing in my ears" to his 
time as a machinist in F-14 Tomcat squadrons during on shore 
and flight deck air operations.  He stated he sought 
attention in 1989 at the VA hospital "in La Jolla" only to 
be told the condition was irreversible.  

During his VA audiometric examination dated September, 2005, 
the veteran stated the ringing in his ears began in "1987 or 
1988" when he was released from active duty.  After 
examination, the diagnosis was mild to moderate bilateral 
hearing loss.  The examiner stated he could not determine the 
etiology of the symptoms of tinnitus without resorting to 
speculation.

The above-noted positive and negative evidence of record is 
acknowledged; nonetheless, the Board finds that a causal 
nexus to service has been demonstrated.  The record shows 
that the veteran was exposed to excessive noise during 
service, and that he has consistently maintained his tinnitus 
began while he was on active duty or immediately thereafter 
("1987 or 1988").  Additionally, it is without dispute that 
he separated from active service in October of 1987.  It is 
also without dispute that service connection for hearing loss 
is in effect.  

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such as the constant noise of 
aircraft engines, and he is competent to report symptoms of 
decreased hearing and ringing in the ear.  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Although the 
veteran is not competent to etiologically relate his tinnitus 
to service, the Board concludes that he is competent to 
testify to observable symptoms such as a ringing in the ears 
since service.  The Board also finds that his statements are 
credible, as the record demonstrates that he was exposed to 
noise in service and that service connection for hearing loss 
due to such noise exposure is already in effect.  The absence 
of any prolonged post service noise exposure without ear 
protection is also noted.  When, after careful consideration 
of all procurable and disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

The Board finds that entitlement to service connection for 
bilateral tinnitus is warranted.  The appeal is granted.




Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


